Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                  Appellate Court                            Date: 2020.05.27
                                                                             10:02:32 -05'00'



                  People v. Blankenship, 2019 IL App (1st) 171494



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption              JEREMIAH BLANKENSHIP, Defendant-Appellant.



District & No.       First District, Sixth Division
                     No. 1-17-1494



Filed                November 1, 2019



Decision Under       Appeal from the Circuit Court of Cook County, No. 16-CR-13578; the
Review               Hon. James B. Linn, Judge, presiding.



Judgment             Affirmed.


Counsel on           James E. Chadd, Patricia Mysza, and Maria A. Harrigan, of State
Appeal               Appellate Defender’s Office, of Chicago, for appellant.

                     Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                     and Brian K. Hodes, Assistant State’s Attorneys, of counsel), for the
                     People.



Panel                JUSTICE HARRIS delivered the judgment of the court, with opinion.
                     Justices Cunningham and Connors concurred in the judgment and
                     opinion.
                                                 OPINION

¶1       Following a bench trial, defendant Jeremiah Blankenship was convicted of robbery (720
     ILCS 5/18-1(a) (West 2016)) and sentenced to four years’ imprisonment. On appeal, defendant
     argues that his conviction should be reversed because the State failed to prove him guilty
     beyond a reasonable doubt where the sole eyewitness’s identification of defendant as the
     offender was not reliable. 1 For the following reasons, we affirm.

¶2                                        I. JURISDICTION
¶3        The trial court sentenced defendant on May 31, 2017. He filed his notice of appeal that
     same day. Accordingly, this court has jurisdiction pursuant to article VI, section 6, of the
     Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rule 603 (eff.
     Oct. 1, 2010) and Rule 606 (eff. Mar. 20, 2009), governing appeals from a final judgment of
     conviction in a criminal case entered below.

¶4                                        II. BACKGROUND
¶5       Defendant was charged with one count of armed robbery while armed with a firearm and
     one count of aggravated unlawful restraint while using a deadly weapon, stemming from the
     August 17, 2016, robbery of Dewantez Daniels. At trial, Daniels testified that, between
     midnight and 2 a.m., he left Lauonta Dyers’s house to walk to a gas station to purchase pain
     medication and a “swisher.” He was walking down the alley behind the house, looking at his
     5-S iPhone, when he “bumped into” two men he did not know. Daniels identified defendant in
     court as one of the men.
¶6       The alley was dark and had no artificial lighting, but Daniels could see defendant was
     wearing black Adidas pants with a white stripe and holding a black 9-millimeter gun in his
     right hand. The other man had a white scarf covering his face from his nose to his chin, and
     defendant had a scarf around his neck, which he was trying to put over his face. Daniels was
     approximately two to three feet away from the men when defendant pointed the gun at him.
     Daniels put his hands up with his phone in his left hand. Wearing brand new Michael Jordan
     gym shoes, he immediately kicked them off because he did not “want no problem” and thought
     the men would want the shoes.
¶7       Defendant asked Daniels, “[W]hat you got?” He gave the gun to his partner and searched
     Daniels while the other man continued to point the gun at Daniels. Defendant took “[n]ine
     dollars and three bags of weed and an iphone” from Daniels. He asked Daniels for the passcode
     to the phone and, after checking the passcode, walked away with the other man. The men did
     not take Daniels’s shoes.
¶8       Daniels hid in the bushes until the men were far enough away, and then he ran into Dyers’s
     house. He wanted to retaliate against the men, but Dyers talked him out of it. When Daniels
     checked his “iCloud” phone locator on a computer, he determined his stolen phone was around

         1
          The appendix to defendant’s opening brief includes a trial court order of commitment and sentence
     and a notice of appeal (see Ill. S. Ct. R. 342 (eff. July 1, 2017)) but from an unrelated case involving a
     different defendant. The documents relevant to defendant are, however, included in the record on
     appeal.

                                                     -2-
       the corner “on the next block.” Daniels drove his car to his phone’s location “trying to see if
       [defendant] was right there for real.” He found defendant in front of an apartment building,
       wearing the same black Adidas pants with white striped lining he was wearing when he robbed
       Daniels 30 to 45 minutes earlier.
¶9         Dyers called the police, and Daniels made a police report. Daniels and the police officers
       drove to the apartment building to identify the person who took his phone. Defendant was still
       standing in front of the building where Daniels had last seen him. When the police turned on
       their lights, he ran into the building. The police did not follow him because they did not know
       which apartment he ran into. They told Daniels, “you’re going to have to catch him on the
       outskirts.”
¶ 10       That morning, in daylight, Daniels drove back to where he had seen defendant. From
       across the street in his car, he saw defendant for the third time. Defendant was sitting in the
       front of the building wearing the same clothes he had worn when he robbed Daniels. He was
       using Daniels’s phone. Daniels got out of his car, approached defendant, and told him “you’re
       a b*** a** n***, you rob me, you’re sitting on the front and got my phone, and you’re a dumb
       a** n***—you got on the same f*** clothes.” Defendant ran into the building. Assuming
       defendant was going to get his gun, Daniels drove to a nearby parking lot and called the police.
¶ 11       Police responded “with the sirens and everything,” and Daniels pointed out defendant, who
       was back outside the building. Defendant flagged down a car and got into the passenger seat.
       The police stopped the car and “restrain[ed]” defendant. At the police station, Daniels
       identified defendant in a photograph as the person who robbed him. Daniels acknowledged he
       had one prior felony conviction, a Class 4 possession of a controlled substance from June 2008.
¶ 12       On cross-examination, Daniels stated that he was going to the gas station to buy swishers,
       which are used to smoke marijuana. He had smoked one blunt of marijuana that day and
       intended to smoke another one because he had a toothache. Daniels “bumped right into”
       defendant and was two to three feet from him as he pointed the “nine millimeter, all black, big”
       gun at Daniels’ face. The robbery lasted two to three minutes. Daniels gave police a description
       of defendant, and described him as “wearing all black,” taller and heavier than the “five, five,”
       120-pound Daniels, and having a medium complexion. Daniels described the man with
       defendant as “skinnier” than both himself and defendant.
¶ 13       The police told Daniels he would have to wait for defendant to be outside to have him
       arrested. The morning after the robbery, Daniels went back to the apartment building and saw
       defendant again in front of the building. Daniels was across the street in his car, 10 feet away.
¶ 14       Defendant had caught his attention “the first time” because he was wearing the same
       clothes as when he robbed Daniels. “If [defendant] never had the clothes on, [Daniels] would
       have rode past,” as the clothes were what he initially noticed from afar. Daniels testified that,
       once he walked up the street, he knew it “was him because I seen him when he never had the
       ski mask on his face when he was robbing me. That’s how I identified, knew that was him.”
       While driving, Daniels initially spotted defendant because of defendant’s black pants with a
       white stripe. However, when Daniels got out of the car and approached, he “identified him as
       his face, the same face that was the last night he robbed [Daniels].”
¶ 15       Chicago police officer Roman Zawada testified that he responded to a call of a person with
       a gun before 10:50 a.m. on August 17, 2016. As he approached the area, he saw Daniels jump
       over a gate, apparently tracking something or somebody. Daniels pointed out that the person


                                                   -3-
       who robbed him was the passenger in an approaching car. Zawada ordered the car to stop and
       placed the passenger, whom he identified in court as defendant, into custody.
¶ 16       The court granted defendant’s motion for a directed finding in part, striking “firearm” from
       both counts. As no firearm was recovered, the court concluded it could not determine whether
       the firearm was operable or “real.” Defendant remained on trial for the lesser included offenses
       of robbery and unlawful restraint.
¶ 17       Defendant testified that on August 17, 2016, around 3 a.m., he was spending time with
       friends at the building when he got into a fight with one of them. His nose started bleeding and
       he wiped it with his shirt. Defendant was wearing a black Adidas outfit with white stripes but
       changed from the bloody shirt into a different one. He fell asleep in the hallway of the building
       and was awakened at 5 a.m. Defendant then sat outside the building, calling and texting his
       girlfriend on the cell phone he had owned for the 10 months since he left prison. He had three
       prior felony convictions and was on parole.
¶ 18       While he was outside on his phone, Daniels came up to him. He was cursing, threatened
       defendant, and accused him of robbery. Defendant had never encountered Daniels before.
       Daniels grabbed his pants at the waist, leading defendant to believe Daniels had a gun.
       Defendant ran inside the building and watched Daniels get back in his car and leave. Later, as
       defendant began walking toward the train to go home, he saw his friends and got in their car.
       Daniels then pointed defendant out to a police officer, who arrested him. When the police
       officer frisked defendant, he did not take anything from him. The phone defendant had on his
       person belonged to defendant.
¶ 19       On cross-examination, defendant stated that he was outside with his friends, in front of the
       building, from midnight to 3 a.m. on the day in question. Defendant did not live in the
       apartment complex.
¶ 20       The trial court found defendant guilty of robbery and unlawful restraint. It stated that the
       case was a “single finger identification case” and that Daniels’s identification would need to be
       “tight and good,” since he was the sole witness. The court found Daniels was, “in his own way,
       his own street wise way, very alert” and an “[e]xtraordinary young man” who knew his
       whereabouts and understood the dangers of the situation. Daniels called the police and did his
       own investigation. In the court’s estimation, he was “very firm and tight about what
       happened.” The court found that defendant was “not only less credible than Mr. Daniels but not
       credible” and that Daniels “carried the day” as an “extraordinary young witness.” The court
       found defendant guilty of the lesser included offenses of robbery and unlawful restraint, which
       it merged. It denied defendant’s motion for a new trial and sentenced defendant to four years’
       imprisonment. The court denied defendant’s motion to reconsider sentence.

¶ 21                                         III. ANALYSIS
¶ 22       Defendant argues on appeal that this court should reverse his conviction because the State
       failed to prove beyond a reasonable doubt that he robbed Daniels, where Daniels was only able
       to give a general description of the man who robbed him and only recognized defendant due to
       the unremarkable clothing he was wearing at the time.
¶ 23       The standard of review in challenging the sufficiency of the evidence is “whether, viewing
       the evidence in the light most favorable to the State, ‘any rational trier of fact could have found
       the essential elements of the crime beyond a reasonable doubt.’ ” (Internal quotation marks


                                                    -4-
       omitted.) People v. Belknap, 2014 IL 117094, ¶ 67 (quoting People v. Collins, 106 Ill. 2d 237,
       261 (1985)). The trier of fact, here the trial judge, has the responsibility to resolve conflicts in
       the testimony, weigh the evidence, and draw reasonable inferences from basic facts to ultimate
       facts. People v. Brown, 2013 IL 114196, ¶ 48. Accordingly, this court will not retry the
       evidence or substitute its judgment for that of the trier of fact on issues involving the weight of
       the evidence or credibility of witnesses. Id. A reviewing court will not reverse a criminal
       conviction unless the evidence is “unreasonable, improbable, or so unsatisfactory as to justify a
       reasonable doubt of the defendant’s guilt.” (Internal quotation marks omitted.) People v.
       Jackson, 232 Ill. 2d 246, 281 (2009).
¶ 24       We find the evidence sufficient to support defendant’s conviction. To prove defendant
       guilty of robbery as charged, the State had to prove that defendant knowingly took property
       from Daniels by the use of force or by threatening the imminent use of force. 720 ILCS
       5/18-1(a) (West 2016). Daniels consistently identified defendant as one of the two men who
       took personal property from him at gunpoint. The testimony of a single witness is sufficient to
       convict if the testimony is positive and credible, even where it is contradicted by the defendant.
       People v. Gray, 2017 IL 120958, ¶ 36. Here, the trial court found Daniels’s testimony that
       defendant robbed him credible and found defendant’s version of events not credible. We defer
       to those credibility determinations. Brown, 2013 IL 114196, ¶ 48. Accordingly, Daniels’s
       testimony, standing alone, is sufficient for a rational trier of fact to find the elements of robbery
       beyond a reasonable doubt.
¶ 25       Nevertheless, defendant argues this is a case of mistaken identity, where the robbery took
       place in a dark alley and Daniels gave only a general description of the robber, did not know
       the robber, had never seen defendant before, and identified defendant as the robber only
       because defendant was wearing unremarkable clothing and holding a cell phone, which
       Daniels never identified as his property.
¶ 26       Where a finding of guilty depends on eyewitness testimony, the reviewing court must
       decide whether a fact finder could reasonably accept the testimony as true beyond a reasonable
       doubt. Gray, 2017 IL 120958, ¶ 36. Testimony may be found insufficient only “where the
       record evidence compels the conclusion that no reasonable person could accept it beyond a
       reasonable doubt.” People v. Cunningham, 212 Ill. 2d 274, 280 (2004).
¶ 27       In assessing identification testimony, we consider the following five factors set forth in
       Neil v. Biggers, 409 U.S. 188 (1972): (i) the witness’s opportunity to view the defendant
       during the offense, (ii) the witness’s degree of attention at the time of the offense, (iii) the
       accuracy of the witness’s prior description of the defendant, (iv) the witness’s level of certainty
       at the subsequent identification, and (v) the length of time between the crime and the
       identification. People v. Slim, 127 Ill. 2d 302, 308 (1989). “None of these factors, standing
       alone, conclusively establishes the reliability of identification testimony; rather, the trier of
       fact is to take all of the factors into consideration.” People v. Joiner, 2018 IL App (1st) 150343,
       ¶ 47 (citing Biggers, 408 U.S. at 199-200). For the following reasons, we find the Biggers
       factors support the reliability of Daniels’s identification of defendant as one of the men who
       robbed him.
¶ 28       With respect to the first Biggers factor, Daniels had ample opportunity to view defendant
       during the robbery. Daniels testified that the robbery took approximately two to three minutes,
       and defendant’s face was uncovered throughout the entire encounter. Further, although the
       alley where the robbery took place was dark with no artificial light source, Daniels testified

                                                     -5-
       that he was only two to three feet away from defendant and had, in fact, bumped into him.
       Daniels saw defendant long enough to be able to note details concerning not only defendant’s
       physical characteristics, but also the clothing he was wearing at the time, the gun he was
       holding, and the scarf he was attempting to raise over his face. Daniels also testified regarding
       the white scarf worn as a mask by the second robber, as well as that man’s build. A positive
       identification need not be based upon perfect conditions for observation, nor does the
       observation have to be of a prolonged nature. People v. Williams, 143 Ill. App. 3d 658, 662
       (1986). Given Daniels’s detailed testimony regarding the nature of the robbery and its
       perpetrators, Daniels had ample opportunity to view defendant during the robbery.
¶ 29       Regarding the second Biggers factor, we find defendant’s degree of attention during the
       robbery favors the State. We find no indication that, as defendant argues, Daniels’s degree of
       attention was compromised by his focus on the gun. Despite the presence of the weapon,
       Daniels was able to give a detailed account of the events of the robbery and the physical
       descriptions of both defendant and gun. See In re J.J., 2016 IL App (1st) 160379, ¶ 30 (a
       witness’s detailed and descriptive testimony indicated that she was attentive during the
       encounter, despite having a gun pointed at her).
¶ 30       Defendant contends Daniels’s degree of attention was negatively affected by his admitted
       use of marijuana prior to the incident and that his “addiction,” as demonstrated by his
       possession of and intent to smoke more marijuana, affected his capacity to observe, retain
       accurate impressions, and be truthful. There was no evidence that defendant was “addicted” to
       marijuana as defendant claims. Further, having heard Daniels testify regarding his use of
       marijuana, the trial court still found him to be an “extraordinary young witness,” whose “very
       firm and tight” credible testimony proved defendant committed robbery as charged. We defer
       to that credibility determination. Brown, 2013 IL 114196, ¶ 48. Accordingly, the record does
       not compel a conclusion that Daniels’s degree of attention was insufficient to make a positive
       identification of defendant.
¶ 31       With regard to the third Biggers factor, defendant contends that Daniels gave police only a
       “general description,” with no mention of facial features, and was only able to identify
       defendant because of his clothing. Daniels, however, described to officers not only defendant’s
       clothing, but also his height, build, and complexion. Also, although Daniels initially noticed
       defendant’s clothes as he drove down the street, upon approaching defendant, Daniels saw his
       face and recognized him as the robber. Daniels testified he had “seen [defendant] when he
       never had the ski mask on his face when he was robbing me. That’s how I identified, knew that
       was him,” because it was “the same face that was the last night he robbed me.” Accordingly,
       even though Daniels gave police only a general description of the robber, his identification of
       defendant as the robber based on his recognition of defendant’s face supports the accuracy of
       his identification. See People v. Tomei, 2013 IL App (1st) 112632, ¶¶ 51-52 (holding that a
       witness’s positive identification, including recognition of defendant’s face, may be sufficient,
       even if he gave only a general description based on his total impression of defendant’s
       appearance).
¶ 32       As defendant concedes, the fourth Biggers factor, Daniels’s certainty as to his
       identification of defendant, weighs in favor of that identification. Defendant, however,
       contends this factor should be given little weight because social science research suggests a
       weak correlation between confidence and accuracy of an identification. Defendant did not
       present expert testimony at trial to support its argument that the correlation is weak in this case.

                                                    -6-
       This court has found defendant’s argument unpersuasive where no such evidence was
       presented to support a finding that the witness’s certainty should be given little weight. See id.
       ¶ 56 (“Since defendant did not present expert testimony, we do not find defendant’s argument
       persuasive that the fourth factor, the witness’s level of certainty, should be given little
       weight.”). Also, defendant raises this point for the first time on appeal. “ ‘[I]f the defendant in
       the case at bar had introduced into evidence the testimony of an expert in eyewitness
       identification research, the trial court may have [then] chosen, based on the evidence presented
       in the case, to omit one of the listed factors.’ ” Id. ¶ 55 (quoting People v. Rodriguez, 387 Ill.
       App. 3d 812, 824 (2008)).
¶ 33       Lastly, defendant is correct that the fifth Biggers factor, the length of time between the
       crime and the identification, weighs in favor of Daniels’s identification. Daniels was robbed
       after midnight on August 17, 2016, and identified defendant to police for the first time
       approximately 45 minutes later. He again identified defendant to police some hours later, at
       which point police arrested defendant. Daniels’s identification of defendant took place mere
       hours after defendant robbed him in the alley. Significantly longer lengths of time have not
       rendered identifications unreliable. See, e.g., People v. Malone, 2012 IL App (1st) 110517,
       ¶ 36 (one year and four month delay between crime and positive identification). Accordingly,
       the fifth Biggers factor weighs in favor of Daniels’s identification.
¶ 34       Taken together, the five Biggers factors support the reliability of Daniels’s identification of
       defendant as the unmasked man who took his personal property at gunpoint. Accordingly,
       viewing the evidence in the light most favorable to the State, we conclude a rational trier of fact
       could have found defendant guilty of robbery beyond a reasonable doubt.

¶ 35                                      IV. CONCLUSION
¶ 36      For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 37      Affirmed.




                                                    -7-